UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Semiannual Report to Shareholders DWS Intermediate Tax/AMT Free Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 12 Investment Portfolio 29 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 33 Financial Highlights 38 Notes to Financial Statements 47 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Account Management Resources 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 6-Month* 1-Year 3-Year 5-Year 10-Year Class A 3.52% 5.57% 6.63% 4.46% 4.17% Class B 3.02% 4.66% 5.72% 3.60% 3.34% Class C 3.02% 4.66% 5.78% 3.67% 3.37% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 0.67% 2.67% 5.65% 3.88% 3.88% Class B (max 4.00% CDSC) -0.98% 1.66% 5.12% 3.43% 3.34% Class C (max 1.00% CDSC) 2.02% 4.66% 5.78% 3.67% 3.37% No Sales Charges Life of Institutional Class* Class S 3.52% 5.67% 6.77% 4.64% 4.38% N/A Institutional Class 3.57% 5.78% 6.88% 4.76% N/A 4.31% Barclays Capital 7-Year Municipal Bond Index+ 3.88% 6.35% 7.41% 5.85% 5.33% 5.11% *Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 9/30/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.88% 6.81% 4.63% 4.12% Class B 2.06% 5.93% 3.79% 3.30% Class C 2.06% 6.02% 3.83% 3.33% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 0.05% 5.82% 4.04% 3.83% Class B (max 4.00% CDSC) -0.93% 5.33% 3.61% 3.30% Class C (max 1.00% CDSC) 2.06% 6.02% 3.83% 3.33% No Sales Charges Life of Institutional Class* Class S 3.06% 7.02% 4.83% 4.34% N/A Institutional Class 3.16% 7.13% 4.94% N/A 4.40% Barclays Capital 7-Year Municipal Bond Index+ 4.65% 7.83% 5.95% 5.25% 5.14% *Institutional Class shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2011 are 0.76%, 1.58%, 1.55%, 0.63% and 0.49% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Intermediate Tax/AMT Free Fund — Class A [] Barclays Capital 7-Year Municipal Bond Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Capital Municipal Bond Index. It includes maturities of six to eight years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/11 $ 5/31/11 $ Distribution Information: Six Months as of 11/30/11: Income Dividends $ November Income Dividend $ SEC 30-day Yield++ as of 11/30/11 % Tax Equivalent Yield++ as of 11/30/11 % Current Annualized Distribution Rate++ as of 11/30/11 % ++The SEC yield is net investment income per share earned over the month ended November 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal National Intermediate Funds Category as of 11/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 47 3-Year of 67 5-Year 60 of 32 10-Year 74 of 55 Class B 1-Year of 81 3-Year of 88 5-Year of 76 10-Year of 91 Class C 1-Year of 80 3-Year of 86 5-Year of 76 10-Year of 90 Class S 1-Year of 43 3-Year of 63 5-Year 38 of 20 10-Year 53 of 39 Institutional Class 1-Year 89 of 36 3-Year of 61 5-Year 29 of 16 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class S shares limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2011 to November 30, 2011). The tables illustrate your Fund's expenses in two ways: ·Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. · Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 366. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Intermediate Tax/AMT Free Fund % For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/11 5/31/11 Revenue Bonds 60
